Citation Nr: 1023745	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  08-19 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  What initial evaluation is warranted for post-operative 
residuals of cervical syringomyelia for the period from July 
17, 2003, to October 27, 2003?

2.  What initial evaluation is warranted for post-operative 
residuals of cervical syringomyelia since October 28, 2003?


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to 
December 1956.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2007 rating decision by the Regional Office (RO) 
of the Department of Veterans Affairs (VA) in Providence, 
Rhode Island, that granted entitlement to service connection 
and assigned an initial evaluation of 30 percent, effective 
July 17, 2003.  The Veteran appealed his initial evaluation.

The appellant appeared at a Board hearing via video 
teleconference in March 2010 before the undersigned Veterans 
Law Judge.  A transcript of the hearing testimony is 
associated with the claims file.  The undersigned held the 
record open for submission of additional evidence.  The 
additional evidence submitted is duplicative of evidence 
already of record.  In any event, in light of the Veteran's 
waiver of initial RO review and consideration, the Board may 
consider it without the necessity of a remand.  See 38 C.F.R. 
§ 20.1304 (2009).

A September 2007 rating decision denied entitlement to 
service connection for residuals of a left ankle injury.  It 
also denied entitlement to service connection for depression, 
sexual dysfunction, and lack of bowel control, each secondary 
to syringomyelia.  The Veteran appealed.  In a July 2009 
rating decision, a decision review officer granted 
entitlement to service connection for a depressive disorder 
and left ankle post-operative degenerative joint disease, and 
assigned initial 10 percent ratings for each disability, 
effective July 2007.  The rating decision informed the 
Veteran that sexual dysfunction and lack of bowel control 
were included in the evaluation for a depression disorder.  A 
July 2009 RO letter informed the Veteran of the decision.

There is no evidence in the claims file that the Veteran 
appealed either the initial assigned evaluations or effective 
dates.  In both written submissions and at the hearing, the 
Veteran referred to an increase in his evaluation of 10 
percent as absurd, see, i.e., Transcript, p. 7, but he did 
not convey a clear intent to appeal the July 2009 rating 
decision.  See 38 C.F.R. § 20.201 (2009); see also Gallegos 
v. Principi, 283 F.3d 1309, 1313-15 (Fed. Cir. 20022) 
(upholding the validity of the regulatory requirement that a 
notice of disagreement include "terms that can be reasonably 
construed ... as a desire for appellate review").  The 
documents in the claims file show that the Veteran has always 
been clear and concise in his prior notices of disagreement.  
See Jarvis v. West, 12 Vet. App. 559, 561 (1999).  As a 
result, the Board treats the Veteran's comments as a new 
claim for an increased rating, and a remand for a statement 
of the case pertaining to the July 2009 decision is not in 
order under Manlincon v. West, 12 Vet. App. 238 (1999).  

Claims of entitlement to an increased rating for depression, 
entitlement to a total disability evaluation on the basis of 
individual unemployability due to service-connected 
disability, and entitlement to service connection for 
seborrheic dermatitis secondary to syringomyelia have been 
raised by the record, but have not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the RO for appropriate action.  

The question what initial evaluation is warranted for post-
operative residuals of cervical syringomyelia since October 
28, 2003, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

For the period from July 17, 2003 to October 27, 2003, post-
operative residuals of cervical syringomyelia were not 
manifested by a limitation of musculoskeletal motion that 
approximated a rating higher than 30 percent, or by moderate 
to severe neurological symptomatology that approximated a 
rating higher than 30 percent.

CONCLUSION OF LAW

The requirements for an initial evaluation higher than 30 
percent for post-operative residuals of cervical 
syringomyelia from July 17, 2003 to October 27, 2003, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 
4.124a, Diagnostic Code 8024 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  Consequently, discussion of VA's 
compliance with VCAA notice requirements would serve no 
useful purpose.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
He was provided the opportunity to present pertinent evidence 
and testimony.  In sum, there is no evidence of any VA error 
in notifying or assisting him that reasonably affects the 
fairness of this adjudication, and neither has he or his 
representative asserted a failure to assist him.  See  
38 C.F.R. § 3.159(c).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).



Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-8 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the Francisco rule does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability, as is the 
case with the Veteran's cervical syringomyelia.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  Fenderson, 12 
Vet. App. at 126.

Analysis

Historically, the Veteran sustained a neck injury in a 1955 
motorcycle accident.  He has developed neurological symptoms 
in recent years which medical specialists have linked to in-
service cervical trauma.  The RO assigned his initial 
evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8024.  

The May 2007 VA examination report notes the examiner 
observed that syringomyelia is not an orthopedic but a 
neurological condition; thus, the Veteran's assigned 
Diagnostic Code of 8024.  Under 38 C.F.R. § 4.124a, except 
where otherwise noted, disability from neurological 
conditions and convulsive disorders, such as progressive 
cervical syringomyelia, to include myopathies, and their 
residuals may be rated from 10 percent to 100 percent in 
proportion to the impairment of motor, sensory, or mental 
function.  Id.  Psychotic manifestations, complete or partial 
loss of the use of one or more extremities, speech 
disturbances, impairment of vision, disturbances of gait, 
trembling, visceral manifestations, etc., are to be 
considered, with reference made to the appropriate bodily 
system of the schedule.  Id.  Partial loss of use of one or 
more extremities from neurological lesions shall be rated by 
comparison with the mild, moderate, severe, or complete 
paralysis of peripheral nerves.  Id.

Under Diagnostic Code 8024, the minimum rating to be assigned 
for progressive cervical syringomyelia is 30 percent.  38 
C.F.R. § 4.124a.  For the assignment of this minimum rating, 
ascertainable residuals are required.  Id., Diagnostic Code 
8024, Note. Determinations as to the presence of residuals 
not capable of objective verification, i.e., headaches, 
dizziness, and fatigability, must be approached on the basis 
of the diagnosis recorded.  Id.  These subjective residuals 
are accepted for rating when they are consistent with the 
disease, and not more likely attributable to another disease, 
or to no disease.  When a rating higher than the minimum 30 
percent is assigned, the diagnostic codes utilized as the 
bases of evaluation must be cited, in addition to the codes 
that identify the diagnoses.  Id.

VA medical reference resources related to syringomyelia 
provide as follows:

Syringomyelia is a chronic, progressive condition of 
the spinal cord characterized by the development of 
cavities and gliosis of surrounding tissue resulting 
from destruction or degeneration of gray and white 
matter adjacent to the central canal of the cervical 
spinal cord.  The condition is characterized by 
dissociated sensory loss of pain and temperature. As 
a result of the sensory loss, the person may 
experience a painless cut or burn.  There may also be 
a sensory deficit over the shoulders and back.  Other 
manifestations may include: muscular atrophy; absence 
of reflexes (areflexia); and fasciculations, and 
weakness of the legs.  Thoracic kyphoscoliosis may be 
present.  An accompanying Arnold-Chiari malformation 
may be present.

See VA Compensation and Pension Performance Electronic 
Support System, Neurological Disorders, Organic disease 
(Diagnostic Codes 8000-46), Diagnostic Code 8024.  

Residuals may include progressive muscle wasting and 
weakness.  Residuals may include the development of 
sensory deficits in the legs.  The person may develop 
bulbar palsy (see Diagnostic Code: 8005 Bulbar 
palsy); nystagmus; and sensory impairment over one or 
both sides of the face if the cavity extends upward 
into the brain.   Residuals may also include 
increasing neurological deficits or intolerable pain.

Id.

The examination reports and most of the Veteran's hearing 
testimony note that his complaints and symptoms have remained 
consistent and constant since July 2003.  A July 2007 report 
of his private physician, Dr. MK, which was received by VA in 
October 2007, notes the Veteran underwent surgery in July 
2002.  Since the surgery the Veteran's syrinx had progressed 
to create chronic neck and low back pain, with limitation of 
motion of the neck.  Dr. MK noted that the Veteran had 
developed moderate peripheral neuropathy in the arms and 
legs, with total loss of feeling in the feet in a stocking 
distribution.  Other private records note the Veteran's 2002 
surgery included drainage of fluid to relieve the pressure 
and a shunt inserted.

Dr. MK did not note the specific range of motion values of 
the Veteran's neck.  That is not detrimental to the Veteran's 
appeal, however, as the maximum rating for a limitation 
cervical motion would not exceed 30 percent.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2009). 

The October 2003 VA joints examination report notes the 
Veteran's active problem as neck pain that radiated to his 
right shoulder, and some paresthesias in his right 
fingertips, along with paresthesias on the outer aspect of 
his bilateral legs.  Of those, the Veteran noted the greater 
pain was in his neck, which he described as like his skin 
burning.  On a scale of 1 to 10, he assessed his baseline as 
4 to 5/10 with afternoon spikes.  He also reported weakness 
in his legs, and stiffness in the neck without instability or 
locking.  He further noted that his pain was 24 hours a day, 
with occasional spikes in the afternoon.  The Veteran 
reported no problems with his activities of daily living, but 
he did note he no longer could canoe.  At the time of the 
examination he did not use a cane or other assistive device.  
The examiner noted the June 2002 MRI examination report that 
also noted asymmetric disc protrusion at C5, C6, and 
bilateral posterior lateral projecting osteophytes at C6-C7.  
There also was a posterior disc bulge at C4-C5, as well as 
straightening of the cervical spine consistent with muscle 
spasms.  The Veteran reported he took Vicodin at night for 
pain, and Paxil for his depression.  He also reported use of 
a Lidoderm patch, which he described as excruciatingly 
painful when first applied, but it did provide a little 
relief.

Physical examination revealed the spine and hips in alignment 
with equal leg lengths.  There was no swelling or spasm, or 
tenderness to palpation over the spinous processes, but he 
did have right-sided paravertebral muscle tenderness in the 
area of C2 to T6.  Musculature was within normal limits.  
Cervical spine range of motion on forward flexion was 0 to 45 
degrees, and extension 0 degrees.  Thoracolumbar spine range 
of motion on forward flexion was 0 to 90 degrees, and 
extension was 0 to 10 degrees.  The Veteran had a positive 
Romberg sign, and he was able to heel, toe, and tandem walk 
though with significant effort.  He was not able to squat or 
duck walk.  Muscle strength was 5/5 bilaterally in the quads, 
and deep tendon reflexes of the lower extremities were 2+ and 
equal bilaterally.  Pedal pulses were 2+.  He had sensation 
to touch in the lower extremities, but he reported difficulty 
distinguishing sharp versus dull to the bilateral lower 
extremities, with the right side being much more 
significantly involved than the left.  Capillary refill was 
brisk.  Repetitive use with weights produced in neck pain.

Examination of the shoulders revealed the right shoulder as 
lower than the left.  There was no evidence of swelling, 
spasm, clicks, or crepitus.  There was tenderness to 
palpation over the medial upper aspect of the right scapula, 
and also over the right acromioclavicular joint extending 
down to the right glenohumeral joint.  Range of motion on 
forward flexion and abduction were 0 to 180 degrees 
bilaterally.  Impingement testing was negative.  Deep tendon 
reflexes of the upper extremities were 1+ and equal 
bilaterally.  Muscle strength of the upper extremities was 
5/5.  Cervical spine x-rays showed neuro foraminal narrowing 
on the left side of C4 to C5 and disc space narrowing C5 to 
C6.  Lumbar spine x-rays showed very minimal degenerative 
changes, and a minimal loss of disc height from L4-L5.  
Bilateral shoulder x-rays were negative.

As noted, objective findings on clinical examination show 
that cervical and thoracolumbar range of motion findings that 
did not meet or approximate a rating higher than 30 percent.  
In fact, they approximated noncompensable ratings.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5237.  The same holds true 
for the range of shoulder motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The findings on objective clinical 
examination showed normal upper and lower extremity muscle 
strength and normal pulses.  There is no factual basis for 
consideration of a higher rating based on muscle pathology.  

The examiner noted some loss of sensation in the lower 
extremities, which indicates possible peripheral nerve 
involvement.  The Board notes, however, that the applicable 
rating criteria provide that, when peripheral nerve 
involvement is wholly sensory, the rating should be for the 
mild-at the most moderate degree.  See 38 C.F.R. § 4.124a, 
Instruction prior to Diagnostic Code 8510.  The decreased 
sensation noted by the examiner was the Veteran's ability to 
distinguish between sharp versus dull.  This symptomatology 
would warrant a rating of 10 percent for each extremity, see, 
i.e., 38 C.F.R. § 4.124a, Diagnostic Code 8520, which is 
still less than the 30 percent the Veteran is currently 
evaluated at under Diagnostic Code 8024.

In light of the above, the Board finds the Veteran's 
syringomyelia most nearly approximated a 30 percent rating 
for the period from July 17, 2003 to October 27, 2003.  
38 C.F.R. § 4.1, 4.7, 4.124a, Diagnostic Code 8024.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  As the preponderance of the evidence is 
against the Veteran's claim, however, the doctrine is not for 
application.  Schoolman v. West, 12 Vet. App. 307, 311 
(1999).


ORDER

Entitlement to an initial evaluation higher than 30 percent 
for post-operative residuals of cervical syringomyelia for 
the period from July 17, 2003 to October 27, 2003, is denied.


REMAND

As set forth above, the Veteran's disability may be rated 
higher than 30 percent under different diagnostic codes if 
the medical evidence supports it.  The Board notes that 
November 2003 and later VA brain examination reports show 
significant upper and lower extremity neurological pathology.  
Should neurological findings support a separate rating for 
each extremity, the total may well be higher than the 
Veteran's current 30 percent under the combined rating table 
set forth at 38 C.F.R. § 4.25.  No report, however, specifies 
the specific peripheral nerve or nerves impacted.  While the 
case is on remand, the claims file should be referred to the 
examiner, or other suitable examiner, for that input.

The Veteran noted at the hearing that his symptoms had 
worsened since his last examination in June 2009, which was a 
genitourinary examination.  The Veteran is entitled to a new 
VA examination where there is evidence that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC No. 11-95 (1995).  His testimony as to his 
symptoms meets that requirement.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and non-VA, who 
have treated his syringomyelia since 
November 2003.  After the Veteran has 
signed the appropriate releases, any 
records not already in the claims file 
should be obtained and associated with the 
claims folder.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to 
that effect should be inserted in the file.  
The Veteran and his representative are to 
be notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  After the above is complete, the 
AMC/RO shall refer the claims file to a 
physician neurologist for a review of the 
VA examination reports of the examinations 
conducted in November 2003, June 2004, May 
2007, and associated neurological 
treatment records.  Ask the neurologist to 
advise whether the objective findings on 
clinical examination indicate cranial or 
peripheral nerve involvement.  If so, the 
specific nerves involved must be 
identified and the nature of any 
disability explained.  That is, for each 
and every nerve involved, the examiner is 
to opine on degree of any impairment, 
i.e., is the impairment mild, moderate, or 
severe?  Should the examiner note evidence 
of Muscle Group involvement, the extent of 
Muscle Group symptomatology associated 
with the syringomyelia must be reported.

3.  When the above is complete, the AMC/RO 
should arrange for an examination by a 
physician neurologist.  All indicated 
clinical and diagnostic tests should be 
conducted.  The nature and extent of any 
pathology caused by syringomyelia must be 
described in detail.  The examiner must 
opine whether it is at least as likely as 
not that syringomyelia and associated 
pathology prevent the appellant from 
working.  A complete rationale for any 
opinion offered must be provided.

4.  Advise the Veteran that it is his 
responsibility to report for the VA 
examination, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause include 
denial of the claim. 38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event he does not 
report for any ordered examination, 
documentation must be obtained which shows 
that notice scheduling the examination was 
sent to the last known address prior to the 
date of the examination.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  Thereafter, the AMC/RO must review the 
claims file and ensure that the foregoing 
development actions, as well as any other 
development that may be in order, have been 
completed in full to ensure an informed 
staged rating, if indicated by the 
evidence.  The AMC/RO should review all 
examination reports to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If any report is deficient in 
any manner, the AMC/RO must implement 
corrective procedures at once.

6.  After the development requested above 
has been completed to the extent possible, 
the AMC/RO should again review the record 
on a de novo basis.  If the medical 
evidence supports entitlement to separate 
orthopedic or neurological ratings for any 
extremity, and/or separate ratings for a 
Muscle Group disorder, the AMC/RO should 
review the probative evidence mindful of 
whether the combined separate ratings for 
all extremities exceed 30 percent after 
application of the Combined Ratings Table.  
If the claim is not resolved to the 
Veteran's satisfaction, send him and his 
representative, if any, a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The case should thereafter be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action unless 
otherwise notified.  VA will notify him if further action is 
required on his part.  He has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


